JUDGMENT ORDER

WALLACH, Judge.
Upon consideration of the United States International Trade Commission’s determination upon remand of Plaintiffs eligibility for Byrd Amendment distributions of November, 27, 2007 (“Commission’s Remand Determination”), filed pursuant to this court’s decision and Order in PS Chez Sidney, L.L.C. v. United States, 502 F.Supp.2d 1318 (CIT 2007); the court having reviewed the Commission’s Remand Determination and all pleadings and papers on file herein, and good cause appearing therefor, it is hereby
ORDERED that the Commission’s Remand Determination is in accordance with this court’s decision and Order of July 26, 2007; and it is further
ORDERED that the Commission’s Remand Determination is SUSTAINED.